Citation Nr: 1529457	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an extra-schedular evaluation in excess of 20 percent prior to April 17, 2014, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and entitlement to an evaluation in excess of 30 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals after April 17, 2014.

2.  Entitlement to an evaluation in excess of 20 percent for right knee degenerative arthritis (instability).

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1962 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision continued a 10 percent rating, in effect since June 1, 1968, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals.  In March 2011, the Board denied an increased rating for the service-connected right knee disability and remanded the issues of entitlement to an extra-schedular rating and a TDIU for referral to the Director of Compensation Service (Director).  A subsequent March 2012 rating decision granted a separate 10 percent rating for right knee degenerative arthritis.  

In a May 2012 decision the Director granted an additional 10 percent extra-schedular rating under the criteria for 38 C.F.R. § 3.321(b)(1) and denied entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  A July 2012 rating decision established the increased 10 percent extra-schedular rating in accordance with the Director's decision assigning a 20 percent rating for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, effective November 18, 2005.  

In April 2013, the Board remanded the issues of entitlement to an extra-schedular evaluation in excess of 20 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals and entitlement to a TDIU.  It was noted, in essence, that the separate 10 percent rating established for right knee degenerative arthritis had not been perfected for appellate review.  

A subsequent June 2014 rating decision granted an increased 30 percent schedular rating effective from April 17, 2014, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals and granted an increased 20 percent rating for right knee degenerative arthritis (instability).  

The issue of entitlement to a TDIU on an extraschedular basis was considered by the Director in a September 2014 opinion.  A RO rating decision on the TDIU issue was subsequently issued in November 2014.  The AOJ addressed the issues of entitlement to a rating in excess of 30 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, entitlement to a rating in excess of 20 percent for right knee degenerative arthritis (instability), and entitlement to a TDIU as issues on appeal in a November 2014 supplemental statement of the case.  The issues listed on the title page have been revised to address the issues as developed for appellate review.

The Board also notes that the issues of entitlement to service connection for a left ankle disorder and diabetes mellitus were referred to the AOJ in April 2013.  They remain unadjudicated.  Therefore, the Board does not have jurisdiction over them.  38 C.F.R. § 19.9(b) (2014).  The issues of entitlement to service connection for a left ankle disorder and diabetes mellitus were referred to the Agency of Original Jurisdiction (AOJ) for adjudication.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In a written communication, dated in November 2014 and received by the RO in December 2014, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to increased ratings for the Veteran's service-connected right knee disability.





CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and right knee degenerative arthritis (instability), have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 2014 communication from the Veteran, through his representative, requested to withdraw the appeal with respect to the issue of entitlement to an increased rating for the Veteran's service-connected right knee disability.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal of an appeal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(a) (2014). 

With regard to the issues of entitlement to an increased rating for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and right knee degenerative arthritis (instability), prior to the promulgation of a decision by the Board, the representative requested that the appeal be withdrawn.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to an increased rating for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and right knee degenerative arthritis (instability).  Therefore, the Board finds that the Veteran has withdrawn the appeal, and the Board does not have jurisdiction to review the appeal.  Therefore, the appeal as to this matter is dismissed.


ORDER

The appeal as to the issue of entitlement to an extra-schedular evaluation in excess of 20 percent prior to April 17, 2014, for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals, and entitlement to an evaluation in excess of 30 percent for right knee chondromalacia, right tibial plateau lateral meniscus, postoperative residuals after April 17, 2014, is dismissed.

The appeal as to the issue of entitlement to an evaluation in excess of 20 percent for right knee degenerative arthritis (instability), is dismissed.


REMAND

As discussed above, the issue of entitlement to a TDIU on an extraschedular basis has been referred to and considered by the Director of Compensation Service.  There is no longer any perceived impediment to the Board entering a decision on that question.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); see also Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b).  In this regard, it is significant to note that a VA examiner's June 2013 positive opinion had improperly considered impairment attributable to a nonservice-connected left knee disability.  

VA's duties to assist include obtaining pertinent VA treatment records and a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  As the issue on appeal involves complex medical matters, the Board finds the Veteran should be afforded a new VA examination.  Prior to the examination, up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.  

2.  Schedule the Veteran for a VA examination for an opinion as to the functional impairment caused solely by his service-connected right knee disability.  The examiner must review the appellate record and must note that review in the examination report.  All necessary tests and studies should be conducted.  
	
Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the remaining issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


